DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 	Claims 27, 29-32, 34, 36-38, 40, 42, 44, 46-50 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 27, 29, 30, 31, 32, 34, 36, 37, 38, 40, 42, 44, and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US Pub. No. 2013/0343319) in view of Lee et al. (US Pub. No. 2015/0327155).

Regarding claims 27 and 32, Quan discloses an apparatus (figure 7: UE) comprising:
	at least one processor (inherent that UE has a processor and paragraph 109); and
	at least one memory including computer program code (paragraph 109), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
	determining, by a user equipment whether a cell allows a machine type communication (figure 2 step 202; paragraph 60-61: communication type of low UE of MTC), or coverage enhancement for machine type communication, wherein the determination is based on an indication (figure 2 step 202; paragraph 60-61: the indication is the type of SIB1 in the broadcast, the SIB1 with mtc-barring-r10 field type), the indication based on at least one of whether a second type of broadcast message is scheduled in a first type of broadcast message received by the user equipment or a receipt of the second type of broadcast message by the user equipment (figure 2 step 202; paragraph 60-61: the indication is the type of SIB1 in the broadcast, the SIB1 with or without mtc-barring-r10 field type is determined by UE whether the cell allows machine type communication); wherein the second type of broadcast message is defined to support at least one of the machine type communication (figure 2 step 202; 
initiating, by the user equipment based at least the determination that the cell allows machine type communication, a connection to cell, (figure 2 step 202; paragraphs 60-62: UE camp on selected cell).
Quan does not teach determining based on an implicit indication, the implicit indication based on at least one of whether a second type of broadcast message is scheduled in a first type of broadcast message received by the user equipment or a receipt of the second type of broadcast message by the user equipment.
Quan further teaches the presence or absence of the indication indicates whether the cell supports machine type communication (figure 2 step 202; paragraph 60-61: the indication is the type of SIB1 in the broadcast, the SIB1 with or without mtc-barring-r10 field type is determined by UE whether the cell allows machine type communication).
In the same field of machine communication, Lee discloses determining based on an implicit indication, the implicit indication based on at least one of whether a second type of broadcast message is scheduled in a first type of broadcast message received by the user equipment (Figures 8-10. Paragraphs 15, 19, 82-85, 87-90. Base station broadcasts MIB including normal SIBs and MTC SIBas. The MIB is considered as the first type of broadcast message, and the SIBa as the second type of broadcast message. The MTC SIBa is known/determined. The base station also broadcasts SIBa in subsequent transmission. The machine type UE then uses the MIB and/or SIBa to determine the cell supports machine type communication. This is similar to Applicant’s 
Therefore, it would have been obvious to one with ordinary skill in the art to substitute a known element in Lee (MIB with known MTC SIBa and/or MTC/SIBa) for another (SIB) with predictable result of obtaining system information for network access.

Regarding claims 38, and 42, Quan discloses an apparatus (figure 7: base station) comprising:
	at least one processor (inherent that base station has a processor and paragraph 109); and
	at least one memory including computer program code (paragraph 109), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
	send at least one of a first type of broadcast message or a second type of broadcast message (figure 3 step 301; figure 4 step 402; paragraphs 65-66, 72, 77: broadcast with indicator of communication type MTC with scheduling service include in the indicator), wherein the first type of broadcast message includes scheduling information of the second type of broadcast message, wherein the second type of broadcast message is defined to support machine type communications supported at a 
allow, in response to the sending, machine type communications access to the cell by a user equipment (figure 4 step 402; paragraphs 66-69: UE camp on selected cell).
Quan does not teach the first type of broadcast message includes scheduling information of the second type of broadcast message; the scheduling of the second type of broadcast message indicates that the machine type communions is allowed in the cell.
However, in the same field of machine communication, Lee discloses the first type of broadcast message includes scheduling information of the second type of broadcast message; the scheduling of the second type of broadcast message indicates that the machine type communions is allowed in the cell (Figures 8-10. Paragraphs 15, 19, 82-85, 87-90. Base station broadcasts MIB including normal SIBs and MTC SIBas. The MTC SIBa is known/determined. The base station also broadcasts SIBa in subsequent transmission. The machine type UE then uses the MIB and/or SIBa to determine the cell supports machine type communication).


Regarding claim 49, Quan discloses a method comprising:
determining, by a user equipment, a cell allows a machine type communication (figure 2 step 202; paragraph 60-61: communication type of low UE of MTC), or coverage enhancement for machine type communication, wherein the determining is based on an indication (figure 2 step 202; paragraph 60-61: the indication is the type of SIB1 in the broadcast, the SIB1 with mtc-barring-r10 field type, TRUE or FALSE), the indication is in a first type of broadcast message received by the user equipment from a base station serving the cell (figure 2 step 202; paragraph 60-61: type of SIB1 in the broadcast, the SIB1 with mtc-barring-r10 field type, TRUE or FALSE);
in response to the indication, determining that the cell does not allow the machine type communications or the coverage enhancement (figure 2 step 202; paragraph 60-61: type of SIB1 in the broadcast, the SIB1 with mtc-barring-r10 field type, FALSE means the cell does not allow machine type communication for the UE).
Quan does not teach the indication is a scheduling of a second type of broadcast message in a first type of broadcast message received by the user equipment from a base station serving the cell, wherein the second type of broadcast message is defined to support at least one of the machine type communications or the coverage enhancement for machine type.

Therefore, it would have been obvious to one with ordinary skill in the art to substitute a known element in Lee (indication of whether cell support machine communication by using MIB with known MTC SIBa and/or MTC/SIBa) for another (indication of whether cell support machine communication by using SIB1 with mtc-barring-r10 field type, TRUE or FALSE) with predictable result of obtaining system information for network access.

claims 29, 34, 40, and 44 all limitations of claims 27, 32, 38, and 42 are disclosed above. Quan does not teach the first type of broadcast message comprises a system information block type 1.
However, Lee’s figure 9 step S120 and paragraph 90 teach a system information block type 1 (SIB1a) contains scheduling of other MTC SIB2a-15a.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (SIB) for another (MIB) for predictable result of obtaining system information for network access.
	Regarding claims 30 and 36, all limitations of claims 27 and 32 are disclosed above. Quan further teaches scanning, by the user equipment based on at least the determining, for another cell, when the machine type communication is not allowed in the cell (figure 3 step 302: paragraph 66: another cell selected if not allowed).
Regarding claims 31, 37 all limitations of claims 27, 32 are disclosed above. Quan further teaches in response to the second type of broadcast message being scheduled in the first type of broadcast message received by the user equipment, determining that the machine type communications or the coverage enhancement for machine type communications is allowed in the cell (paragraphs 72, 73, and 77).
Regarding claim 46, all limitations of claim 42 are disclosed above. Quan does not teach the second type of broadcast message not being scheduled in the first type of broadcast message indicates that the machine type communications or the coverage enhancement for machine type communications is not allowed in the cell.
Lee; however, discloses machine type communication is allowed after receiving MIB/SIBa (abstract, figure 11 step 300; paragraphs 102-104). Quan teaches lack of 
Therefore, it would have been obvious to one with ordinary skill in the art to implement in Quan the second type of broadcast message not being scheduled in the first type of broadcast message indicates that the machine type communications or the coverage enhancement for machine type communications is not allowed in the cell
The motivation would have been to cell camping selection.
Regarding claims 47 and 48, all limitations of claims 27, 32, are disclosed above. Quan does not teach determining that machine type communications or coverage enhancement is not allowed, the determining in response to the second type of broadcast message not being scheduled the first type of broadcast message received by the apparatus. Lee; however, discloses machine type communication is allowed after receiving MIB/SIBa (abstract, figure 11 step 300; paragraphs 102-104). Quan teaches lack of indication indicates machine type communication is not allowed ((figure 2 step 202; paragraph 60-61: the indication is the type of SIB1 in the broadcast, the SIB1 with or without mtc-barring-r10 field type is determined by UE whether the cell allows machine type communication).
Therefore, it would have been obvious to one with ordinary skill in the art to implement in Quan determining that machine type communications or coverage enhancement is not allowed, the determining in response to the second type of 
The motivation would have been to cell camping selection.
Regarding claim 50, all limitations of claim 49 are disclosed above. Quan does not teach the first type of broadcast message comprises a system information block type 1, without one or more signaling bits added to indicate if the cell allows the machine type communications.
However, Lee’s figure 9 step S120 and paragraph 90 teach a system information block type 1 (SIB1a) contains scheduling of other MTC SIB2a-15a.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (SIB) for another (MIB) for predictable result of obtaining system information for network access.

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
In pages 7-9 of Remark, the Applicant argues that Lee fails to disclose an implicit indication; rather Lee “discloses using an express indicator in the MIB to indicate if MTC is supported.” Examiner respectfully disagrees.
Lee’s paragraphs 15, 19, 82-85, 87-90 especially paragraph 88 disclose the implicit indication by reading on/teaching the limitations of “least one of whether a second type of broadcast message is scheduled in a first type of broadcast message received by the user equipment or a receipt of the second type of broadcast message second type of broadcast message is defined to support at least one of the machine type communication.” Since Lee’s teaching reads on the claimed limitations, Lee is determined to disclose the implicit indication.
In page 9 of Remark, the Applicant argues that Lee fails to teach the UE determines whether the cell allows MTC communication based on the information received by the UE. Examiner notes that this limitation is disclosed by Quan. Therefore, the argument is moot.
In page 10 of Remark, in response to applicant's arguments against the references individually (“Lee and Quan both take an opposite approach… neither Lee nor Quan discloses or suggest the claim 27 feature”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In page 10 of Remark, regarding claim 29, the Applicant argues that Lee only discloses MIB as the first type of message and not SIB as the first type of message. Examiner respectfully disagrees.
Lee’s paragraph 90 discloses SIB1a contains scheduling of other MTC SIB2a-15a. Thus, it would have been obvious to substitute one known element for another.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Quan discloses an explicit indication of whether a cell allows machine communication while Lee teaches implicit indication. They are two ways of indicating a machine communication cell, and it would have been obvious to one with ordinary skill in the art to substitute a known element for another with predictable result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang et al. (US Pub. No. 2016/0341957) teaches an MIB implicitly or explicitly indicates whether a machine supported SIB exists.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466